Exhibit 10.49

BUY-IN LICENSE AGREEMENT

MASIMO CORPORATION — MASIMO INTERNATIONAL HOLDINGS

THIS BUY-IN LICENSE AGREEMENT (the “Agreement”) is effective as of the date of
execution (the “Effective Date”), by and between Masimo Corporation (“Masimo
US”), a Delaware corporation having its principal place of business at 40
Parker, Irvine, CA 92618, and Masimo International Holdings (“Masimo Cayman”), a
Cayman Islands corporation having its registered office at 75 Fort Street, P.O.
Box 1350, Grand Cayman, KY 1-1108 Cayman Islands (collectively, the “Parties”
and individually, “Party”).

RECITALS

WHEREAS, the Parties are, or intend to be, engaged in the business of
developing, manufacturing and selling Products (as such term is defined below);

WHEREAS, Masimo US wishes to provide Masimo Cayman with certain licenses to the
Masimo US Intellectual Property Rights (as such term is defined below) that
cover Masimo US Intangibles (as such term is defined below) and certain
pre-existing customer contract rights and obligations related to the Products.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS OF RECITALS/DEFINITIONS

The Recitals set forth above are an integral part of this Agreement and shall
have the same contractual and legal significance as any other language in this
Agreement. These terms shall have the following meanings in this Agreement:

Section 1.1 “Affiliate” of a Party means any entity controlled by, controlling,
or under common control with such Party, where “control” in any of the foregoing
forms means ownership, either direct or indirect, of more than 50% of the equity
interest entitled to vote for the election of directors or equivalent governing
body. An entity shall be considered an Affiliate only so long as such entity
continues to meet the foregoing definition.

Section 1.2 “Confidential Information” shall have the meaning defined for that
term in Article 5 (Confidential Information) and shall also include Masimo US
Technology.



 

1



--------------------------------------------------------------------------------

Section 1.3 “Documentation” means any information, including without limitation,
instructions, manuals, work plans, on-line help files or other materials,
regarding the development, installation, maintenance, or use of the Products.

Section 1.4 “Fiscal Quarterly Close Date” means the last day of the fiscal
quarter as determined in accordance with U.S. generally accepted accounting
principles (“US GAAP”) as applied by Masimo US for financial accounting
purposes.

Section 1.5 “Fiscal Year” means Masimo US’ fiscal year and “Fiscal Year End”
means the last day of the Fiscal Year as determined in accordance with US GAAP
as applied by Masimo US for financial accounting purposes.

Section 1.6 “Local Business” means and includes the establishment, marketing,
and operation of any business for the purpose of selling Products within a
specific country or region.

Section 1.7 “Masimo US Intangibles” means and includes any and all intellectual
property or other intangible assets relating to Masimo US Technology, and all
Masimo US Marketing Intangibles.

Section 1.8 “Masimo US Intellectual Property Rights” means any and all rights
developed or arising before the Effective Date that Masimo US presently owns or
has the right to license to Masimo Cayman (by whatever name or term known or
designated), including, but not limited to:

(a) rights associated with works of authorship throughout the world, including
but not limited to copyrights, moral rights, and mask-works;

(b) trademarks, service marks and trade name rights and similar rights;

(c) trade secret rights;

(d) patents, renewals, extensions, reissues and re-examinations thereof, design
rights, and other industrial property rights that have the benefit of a filing
date before the Effective Date;

(e) all registrations, patent applications (including continuations,
continuations-in- part, and divisions thereof) now or hereafter in force, that
have the benefit of a filing date before the Effective Date;

 

2



--------------------------------------------------------------------------------

(f) all other intellectual and industrial property rights (of every kind and
nature and however designated), including logos, “rental” rights and rights to
remuneration, whether arising by operation of law, contract, license, or
otherwise; and

(g) any additional applicable intangible property as defined under U.S. Treasury
Regulation Section 1.482-4(b) (whether or not in documentary form and whether or
not patentable, copyrightable or otherwise protectable under applicable laws).

Section 1.9 “Masimo US Marketing Intangibles” means and includes any and all
trademarks, trade names, copyrighted material, designs, service marks,
applications and registrations of any of the foregoing, packaging, marketing
strategies, customer lists, and other marketing information that are non-routine
in nature, which Masimo US presently owns or has the right to license to Masimo
Cayman before the Effective Date.

Section 1.10 “Masimo US Technology” means and includes any and all inventions,
updates, adaptations, know-how, mask works, software, technical data, trade
secrets, functional or detailed design specifications, algorithms, designs, and
enhancements of any of the foregoing whether patentable or unpatentable,
registered or unregistered, that Masimo US presently owns or has the right to
license to Masimo Cayman before the Effective Date, Masimo US Technology shall
not mean or include Masimo US Marketing Intangibles. Masimo US Technology shall
be considered Confidential Information.

Section 1.11 “Net Revenues” means the net revenues determined in accordance with
US GAAP as applied by Masimo US for financial reporting purposes and shall mean
the revenues recognized by or for the account of Masimo Cayman and any
Sublicensee (as defined below) from the sale or the license of the Products;
provided that Net Revenues shall not include any of the following:

(a) Any government taxes or levies collected from customers with respect to the
sale of or the license relating to the Products that are to be paid over to any
applicable governmental authority; or

(b) Any amounts associated with the shipment and delivery of the Products,
including, without limitation, all freight charges, freight forwarding fees,
customs fees and insurance premiums; or

(c) Any allocable amounts that are billed to customers for maintenance or other
service of the Products; or

 

3



--------------------------------------------------------------------------------

(d) Any portion of the sales or the license revenues of the Products that is
refunded by Masimo Cayman or any Sublicensee to a customer; or

(e) Any revenues received from an Affiliate.

Section 1.12 “Products” means sensors, monitors, equipment, devices, cables,
circuit boards, machines, software and other similar or related products
(including but not limited to upgrades and enhancements) that incorporate, or
are made in accordance with Masimo US Intellectual Property Rights, in whole or
in part.

Section 1.13 “Sublicensee” means any Affiliate of Masimo Cayman to whom Masimo
Cayman sublicenses or transfers any portion of its rights under this Agreement
to use the Masimo US Intangibles within one or more countries in the Territory
and who agrees in writing to be bound by and comply with all of the terms,
conditions and obligations pertaining to “Sublicensees” under this Agreement.

Section 1.14 “Territory” means all countries other than the United States, or as
mutually agreed upon from time to time in writing by the Parties, and shall be
determined by the shipping destination of Products to customers contained in the
customer invoices.

Section 1.15 “Third Party” means and includes any individual, corporation,
trust, estate, partnership, joint venture, company, association, league,
governmental bureau or agency, or any other entity regardless of the type or
nature, which is not a Party or an Affiliate.

ARTICLE 2

GRANTS OF LICENSES

Section 2.1 Licenses. Subject to the terms and conditions of this Agreement, and
unless otherwise mutually agreed to by the Parties in writing, Masimo US hereby
grants to Masimo Cayman the following licenses (individually, a “License” and
collectively, the “Licenses”):

(a) during the term of this Agreement, a non-exclusive, royalty-bearing license
under the Masimo US Intellectual Property Rights to make, have made, use, sell,
offer to sell, import, perform, display, reproduce, and distribute the Products
within the Territory and to make improvements, modifications and/or enhancements
to the Masimo US Technology; and

(b) during the term of this Agreement, a non-exclusive, royalty-bearing license
to use the Masimo US Marketing Intangibles in the Territory, solely in
compliance with any

 

4



--------------------------------------------------------------------------------

procedures for use of the Masimo US Marketing Intangibles as which may be
promulgated from time to time by Masimo US. The License under this
Section 2.l(b) will include, without limitation, the right to indicate to the
public that Masimo Cayman is an authorized licensee of Masimo US and to
advertise Products in the Territory under the Masimo US Marketing Intangibles.

Section 2.2 Sublicenses. Masimo Cayman shall have the right to sublicense the
rights granted to Masimo Cayman pursuant to Section 2.1 (Licenses) with the
written consent of Masimo US.

Section 2.3 Delivery of Masimo US Technology and Masimo US Marketing
Intangibles. Upon the Effective Date, and thereafter if appropriate, Masimo US
shall make available to Masimo Cayman such Documentation and other elements of
the Masimo US Technology and of the Masimo US Marketing Intangibles, as
necessary or appropriate for Masimo Cayman’s operation under the Licenses
granted in Section 2.1 (Licenses).

Section 2.4 Foreign Goodwill and Going Concern Value. Masimo US hereby agrees
that it is contributing to the capital of Masimo Cayman any and all goodwill and
going concern value associated with the development, provision, sale and support
of the Products in the Territory, and Masimo US will not receive any
compensation for such contribution.

Section 2.5 Pre-existing Customer Contracts. Masimo US hereby agrees to transfer
to Masimo Cayman all of its pre-existing customer contract rights and
obligations and pending sales orders associated with the sale of Products in the
Territory, and Masimo US will receive compensation for such transfer as
specified in Section 4.1 (Payment).

ARTICLE 3

RESERVATION OF RIGHTS AND PROTECTION OF INTANGIBLES

Section 3.1 Retention of Legal Title and Ownership. The legal title to, and
legal ownership of, the Masimo US Intellectual Property Rights, Masimo US
Intangibles, improvements, modifications and enhancements thereto and derivative
works thereof, whether made by Masimo US or by Masimo Cayman and/or its
Sublicensees (“Rights and Intangibles”), is and shall at all times remain with
Masimo US, and Masimo Cayman and/or its Sublicensees shall not at any time
during or after the expiration or termination of this Agreement in any way
question or dispute the ownership thereof by Masimo US or its licensors. Subject
to the Licenses granted to Masimo Cayman or its Sublicensees in this Agreement,
Masimo Cayman

 

5



--------------------------------------------------------------------------------

and/or its Sublicensees hereby irrevocably assigns all its rights, title and
interest in and to such Rights and Intangibles to Masimo US and will execute and
provide to Masimo US all documents and instruments of conveyance respecting the
foregoing Rights and Intangibles as may be appropriate to perfect Masimo US’
legal title thereto and legal ownership thereof. The absence of such documents
and instruments of conveyance shall not limit the rights of Masimo US in the
foregoing Rights and Intangibles. To the extent any of the rights, title and
interest in and to the Rights and Intangibles cannot be assigned by Masimo
Cayman and/or its Sublicensees to Masimo US, Masimo Cayman and/or its
Sublicensees hereby grants to Masimo US an exclusive, royalty-free,
transferable, perpetual, irrevocable, unrestricted, worldwide license (with
rights to sublicense through one or more tiers of sublicensees) under such
non-assignable Rights and Intangibles. To the extent any of such Rights and
Intangibles can be neither assigned nor licensed by Masimo Cayman or its
Sublicensees to Masimo US, Masimo Cayman and/or its Sublicensees hereby
irrevocably waives and agrees never to assert such non-assignable and
non-licensable Rights and Intangibles against Masimo US, Masimo US’ Affiliates,
Masimo US’ licensees or Masimo US’ successors, or its and their respective
customers.

Section 3.2 Reservation of Rights. All Masimo US Intellectual Property Rights
and all rights in the Masimo US Intangibles not expressly granted to Masimo
Cayman under this Agreement are reserved to Masimo US. The Licenses granted in
Section 2.1 (Licenses) are granted solely to Masimo Cayman.

Section 3.3 Trademark and Service Mark Registrations in the Territory. Masimo
Cayman and/or its Sublicensees shall advise Masimo US regarding the appropriate
registrations or filings appropriate to protect the use of the Masimo US
Marketing Intangibles in the Territory. Masimo US may at its sole discretion
make, and Masimo Cayman and/or its Sublicensees shall cooperate with Masimo US
to make, such registrations or filings with the appropriate authorities,
including without limitation trademarks and service marks in the Territory
related to the Masimo US Marketing Intangibles and of the Local Businesses. All
such registrations or filings shall be and remain the property of Masimo US.
Subject to the Licenses granted to Masimo Cayman in this Agreement, Masimo
Cayman hereby irrevocably assigns all its rights, title and interest in and to
the Masimo US Marketing Intangibles to Masimo US, and will execute and provide
to Masimo US, all documents and instruments of conveyance respecting such Masimo
US Marketing Intangibles, registrations and filings as may be appropriate to
perfect Masimo US’ legal title thereto and legal ownership interest therein. The
absence of such documents and instruments of conveyance shall not limit the
rights of Masimo US in such Masimo US Marketing Intangibles, registrations or
filings. Masimo Cayman shall have an agreement in place with all of its
Sublicensees to enable Masimo Cayman to satisfy and fulfill its obligations
under this Section 3.3.

 

6



--------------------------------------------------------------------------------

Section 3.4 Name Branding; Product Protection. Any promotional materials used or
disseminated by Masimo Cayman and/or its Sublicensees relating to the Local
Business and/or the Products shall incorporate the appropriate Masimo US
Marketing Intangibles. Masimo Cayman and/or its Sublicensees shall use the
Masimo US Marketing Intangibles as the sole brand for the Local Business and the
Products, and not use any trademark, service mark, trade name, or similar
identifiers other than those within the Masimo US Marketing Intangibles in
connection with the Local Business and Products. Masimo Cayman and/or its
Sublicensees shall fully comply with any procedures for use of the Masimo US
Marketing Intangibles which may be promulgated from time to time by Masimo US in
relation to Masimo Cayman’s or its Sublicensees’ use of the Masimo US Marketing
Intangibles.

Section 3.5 Further Restrictions. Masimo Cayman and/or its Sublicensees agrees
to state in appropriate places on all materials using the Masimo US Marketing
Intangibles that the Masimo US Marketing Intangibles are trademarks, service
marks and/or trade names of Masimo US and to include the appropriate marking
symbols. Masimo US grants no rights under this Agreement other than as expressly
granted hereunder, whether by implication, estoppel or otherwise. Masimo Cayman
and/or its Sublicensees agrees not to take any action inconsistent with the
ownership of the Masimo US Marketing Intangibles and further agrees to take, at
Masimo US’ reasonable expense and solely under Masimo US’ control, any action,
including the conduct of legal proceedings, that Masimo US deems necessary to
establish and preserve its rights in the Masimo US Marketing Intangibles. Masimo
Cayman and/or its Sublicensees shall not adopt, use or attempt to register any
trademarks, service marks or trade names that are confusingly similar to the
Masimo US Marketing Intangibles or in such a way as to create combination marks
with the Masimo US Marketing Intangibles.

Section 3.6 Quality Control. The nature and quality of all Products sold and all
promotional materials provided or used by Masimo Cayman and/or its Sublicensees,
including the Masimo US Marketing Intangibles, must conform to any procedures
for use of the Masimo US Marketing Intangibles as may be promulgated from time
to time by Masimo US. Further, Masimo Cayman and/or its Sublicensees shall use
their best efforts to have the highest quality of Products and of such
promotional materials at all times, and a quality level that is at least as high
as Masimo US’ quality level for its own Products and promotional materials.
Masimo Cayman and/or its Sublicensees shall monitor their quality in a manner
specified by Masimo US and shall provide quality data and information to Masimo
US promptly upon request. If requested to do so by Masimo US, Masimo Cayman
and/or its Sublicensees will promptly modify the Products and/or the promotional
materials to correct any quality defects. Masimo US may terminate or suspend, in
whole or in part, Masimo Cayman’s license to use the Masimo US Marketing
Intangibles if, in Masimo US’ sole opinion, Masimo Cayman’s use of the Masimo US
Marketing Intangibles does not meet the requirements of this Section 3.6.

 

7



--------------------------------------------------------------------------------

Section 3.7 Power of Attorney. Masimo Cayman hereby authorizes Masimo US to
make, constitute, and appoint any representative of Masimo US as Masimo US may
select, in its sole discretion, as Masimo Cayman’s true and lawful
attorney-in-fact, with power to endorse Masimo Cayman’s name on all
applications, documents, papers, and instruments necessary or desirable to
implement some, all or any of the rights that Masimo Cayman has assigned or
agreed to assign to Masimo US under this Agreement, or to take any other action
of Masimo Cayman for the benefit of Masimo US under this Agreement. Masimo
Cayman hereby ratifies all that such attorney-in-fact shall do or cause to be
done by virtue hereof.

ARTICLE 4

ROYALTIES AND OTHER OBLIGATIONS

Section 4.1 Payment. In consideration for the non-exclusive Licenses granted and
the contractual rights transferred under this Agreement, Masimo Cayman agrees to
pay to Masimo US royalties that produce an arm’s length result (including any
adjustment as may be finally determined by a tax authority) in exchange for the
rights granted and received under this Agreement (the “Royalty Payments” or
“Royalties”). As of the Effective Date, a third party tax valuation of Masimo
US’s technology and other intangible assets is in process. Upon completion and
finalization of the third party valuation, the Parties agree that the results
thereof shall be incorporated herein by reference and shall form an integral
part of this Agreement as Exhibit 1.

Section 4.2 Pre-Payment Option. Notwithstanding the foregoing, the Parties agree
that Masimo Cayman has the option, without penalty, to pre-pay the Royalties, in
whole or in part, during the term of this Agreement. Any prepayment amount shall
be nonrefundable and shall reduce the net present value of the total payments
due under Section 4.1. Future Royalty Payments shall be reduced accordingly,
provided however, that the net present value of the total Royalty Payments due
under Section 4.1 will be subject to the periodic adjustment of Royalties, as
provided in Section 4.3.

Section 4.3 Periodic Adjustment of Royalties. On a periodic basis, but no less
than annually, the Parties shall review the calculation of Royalties under
Section 4.1 hereof and shall adjust the Royalties rate as necessary so that the
rate will be consistent with an arm’s length rate. Additional payments, a
refund, or a credit against the following year’s Royalties may be made in a
subsequent year, if necessary, to reflect any such adjustment made to the
Royalties rate for any preceding year.

Section 4.4 Quarterly Estimated Payments of Royalties. Beginning with the first
quarter commencing after the Effective Date and within forty-five (45) days of
the end of each

 

8



--------------------------------------------------------------------------------

FISCAL QUARTERLY CLOSE DATE , Masimo Cayman shall pay to Masimo US an estimated
Royalty Payment amount based on the Net Revenues during such quarter. All
payments here under shall be made in U.S. dollars.

Section 4.5 Withholding Taxes. Masimo Cayman may withhold from the Royalty
Payment such taxes as are required to be withheld under applicable law under any
jurisdiction. If any tax is withheld by Masimo Cayman, Masimo Cayman shall
provide Masimo US with receipts or other evidence of such withholding and
payment thereof to the appropriate tax authorities. Masimo Cayman agrees not to
withhold any taxes, or to withhold at a reduced rate, to the extent that Masimo
US is entitled to an exemption from, or reduction in the rate of, as
appropriate, withholding under any applicable income tax treaty. If it is
determined by the appropriate taxing authorities that additional withholding
taxes are due with respect to such withholding taxes, Masimo US shall directly
pay such taxes or reimburse Masimo Cayman for any payment of such withholding
taxes that Masimo Cayman makes.

ARTICLE 5

CONFIDENTIAL INFORMATION

Section 5.1 Definition of Confidential Information. The Parties acknowledge
that, from time to time, one Party (the “Discloser”) may disclose to the other
Party (the “Recipient”) information; (a) which is marked with “confidential” or
a similar legend; or (b) which is described orally and designated as
confidential; or (c) which would, under the circumstances, be understood by a
reasonable person to be confidential; or (d) defined as confidential elsewhere
in this Agreement (“Confidential Information”). Upon subsequent disclosure of
previously disclosed Confidential Information to the Recipient by the Discloser,
the information will remain Confidential Information even if not identified as
Confidential Information at the subsequent disclosure.

Section 5.2 Confidentiality Obligations. The Recipient shall retain such
Confidential Information in confidence, and shall not disclose it to any Third
Party or use it for other than the purposes of this Agreement without the
Discloser’s prior written consent, which may be withheld in the Discloser’s sole
discretion. Each Party shall use at least the same procedures and degree of care
with respect to such Confidential Information which it uses to protect its own
confidential information of like importance, and in no event less than
reasonable care. The Recipient will immediately give written notice to the
Discloser of any unauthorized use or disclosure of the Discloser’s Confidential
Information, and the Recipient will assist the Discloser in remedying such
unauthorized use or disclosure.

 

9



--------------------------------------------------------------------------------

Section 5.3 Compelled Disclosure. In the event that the Recipient or (to the
knowledge of the Recipient) any of its representatives is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoenas, civil investigative demands or other similar
processes) to disclose any of the Discloser’s Confidential Information, the
Recipient shall provide the Discloser with prompt written notice of any such
request or requirement sufficiently timely to allow the Discloser adequate time
to seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement.

Section 5.4 Exceptions. Notwithstanding the foregoing, Confidential Information
will not include information to the extent that such information:

 

  (a) was generally available to the public at the time of its disclosure to the
Recipient hereunder;

 

  (b) became generally available to the public after its disclosure other than
through an act or omission of the Recipient (or one of its employees, agents or
representatives) in breach of this Agreement; or

 

  (c) was subsequently lawfully and independently disclosed to the Recipient by
a person other than the Discloser without an obligation of confidentiality.

In the event that the Recipient intends to disclose to a Third Party any of the
Discloser’s Confidential Information under the exceptions (a), (b) or (c) above,
the Recipient must first obtain the Discloser’s written permission to do so,
which approval will be at the Discloser’s sole discretion.

Section 5.5 Third Party Contracts. Prior to the Recipient’s disclosure of any of
the Discloser’s Confidential Information to any Third Party, the Recipient must
require the Third Party to enter into a nondisclosure agreement (“NDA”) provided
by the Discloser; the NDA will take precedence over the Third Party agreement.

Section 5.6 Ownership of Materials. The Recipient agrees that all Confidential
Information received is and will remain the property of the Discloser and that
such shall not be copied or reproduced without the express permission of the
Discloser, except for such copies as may be reasonably necessary in order to
accomplish the purpose of this Agreement. Upon written request of the Discloser,
the Recipient shall immediately discontinue all use of all Confidential
Information of the Discloser and shall, at the Discloser’s option, either
destroy or return to the Discloser all hard copies in its possession of such
Confidential Information and any

 

10



--------------------------------------------------------------------------------

derivatives thereof (including all hard copies of any translation, modification,
compilation, abridgement or other form in which the Confidential Information has
been recast, transformed or adapted), and to delete all on-line electronic
copies thereof; provided, however, that the Recipient may retain one
(1) archival copy of the Confidential Information, which shall be used only in
case of a dispute concerning this Agreement. Notwithstanding the foregoing,
neither Party shall be required to destroy or alter any computer-based back-up
files generated in the normal course of its business, provided that such files
are maintained confidential in accordance with the terms of this Agreement for
the full period provided for in Section 5.8 (Confidentiality Obligations
Survival).

Section 5.7 Equitable Remedies. Since unauthorized use or disclosure of a
Discloser’s Confidential Information will diminish the value to the Discloser of
its proprietary interests in the Confidential Information, if the Recipient
breaches any of its obligations under this Article 5, the Discloser shall be
entitled to equitable relief to protect its interests therein, including, but
not limited to, injunctive relief, as well as money damages.

Section 5.8 Confidentiality Obligations Survival. With respect to each item of
Confidential Information transferred under this Agreement, the provisions of
this Article 5 shall remain in effect until such time as the Recipient can
demonstrate, using only legally admissible evidence, that such item of
Confidential Information is publicly known or was made generally available
through no action or inaction of the Recipient.

 

11



--------------------------------------------------------------------------------

ARTICLE 6

LIMITATION OF LIABILITY

Section 6.1 Limitation on Damages. In no event will Masimo US have any liability
for any indirect, incidental, special, exemplary or consequential damages,
however caused and on any theory of liability, whether for breach of contract,
tort or otherwise, arising out of or related to this Agreement, including but
not limited to, loss of anticipated profits, loss of data, or loss of use, even
if Masimo US has been advised of the possibility of such damages.

Section 6.2 Disclaimer of Warranties. All Masimo US Intangibles are provided “as
is” and without any warranty, express, implied or otherwise, regarding their
accuracy or performance, and Masimo US expressly disclaims any warranty of
merchantability, fitness for a particular purpose or non-infringement.

Section 6.3 Representation and Warranty. Masimo Cayman represents and warrants
to Masimo US that all improvements, modifications and enhancements to the Masimo
US Technology or the Masimo US Marketing Intangibles and any derivative works
thereof made by Masimo Cayman and/or its Sublicensees under this Agreement or
otherwise, to the best of Masimo Cayman’s knowledge, will not infringe any
patents, copyrights, mask work rights, trade secret rights, trademark or trade
dress rights, or any other proprietary rights (including but not limited to
moral rights or rights of privacy or publicity) of any third party, worldwide.
If Masimo Cayman incorporates any technology or other intellectual property
right owned by a third party into any improvements, modifications and
enhancements to the Masimo US Technology or the Masimo US Marketing Intangibles
and any derivative works thereof, Masimo Cayman will identify all such third
party rights and will obtain an assignment, license or written waiver and
agreement from such third party as necessary for Masimo Cayman to comply with
its obligations in Section 3.1 above.

ARTICLE 7

TERM AND TERMINATION

Section 7.1 Term. This Agreement shall enter into effect on the Effective Date
and shall remain in full force and effect until terminated by a written
agreement between the Parties, unless terminated in accordance with Section 7.2
(Termination for Convenience) or Section 7.3 (Termination for Cause), or as
permitted under Section 9.6 (Force Majeure).

 

12



--------------------------------------------------------------------------------

Section 7.2 Termination for Convenience. This Agreement may be terminated by
either Party, for any reason or no reason, by giving the other Party written
notice of the termination thirty (30) days in advance.

Section 7.3 Termination for Cause. This Agreement may be terminated by either
Party, if the other Party is in material breach of this Agreement and fails to
cure such breach within thirty (30) days following receipt of notice of such
breach.

Section 7.4 Effect of Termination. Upon any termination of this Agreement under
Section 7.2 (Termination for Convenience) or Section 7.3 (Termination for
Cause):

(a) All sublicense agreements granted pursuant to this Agreement shall also
terminate;

(b) Masimo Cayman and its Sublicensees shall immediately cease to exercise all
rights and Licenses granted under this Agreement and any sublicense agreement
granted by Masimo Cayman pursuant to Section 2.2 (Sublicenses);

(c) Masimo Cayman and its Sublicensees shall, within thirty (30) days of the
date of termination, at the option of Masimo US, comply with the provisions of
Section 5.6 (Ownership of Materials), and upon request of Masimo US, furnish
Masimo US with a certificate signed by an executive officer verifying that the
same has been done;

(d) If Masimo US terminates this Agreement in accordance with Section 7.2
(Termination for Convenience) or Section 7.3 (Termination for Cause), Masimo
Cayman shall not be automatically entitled to a refund of any or all of the
prepaid lump-sum Royalty Payment of Section 4.2 (Prepaid Royalty) — the Parties
may mutually agree to a settlement amount;

(e) If Masimo Cayman terminates this Agreement in accordance with Section 7.2
(Termination for Convenience) or Section 7.3 (Termination for Cause), Masimo
Cayman shall only be entitled to damages in respect of such termination and the
prepaid lump-sum buy-in Royalty Payment described in Section 4.2 (Prepaid
Royalty) will remain non-refundable to Masimo Cayman.

Section 7.5 Survival. In the event of the expiration or termination of this
Agreement for any reason whatsoever, Articles 3 (Reservation of Rights and
Protection of Intangibles), 6 (Limitation of Liability), and 8 (Enforcement of
Agreement), and Sections 5.8 (Confidentiality Obligations Survival), 7.4 (Effect
of Termination), 7.5 (Survival), 9.4 (Disclosure in Compliance

 

13



--------------------------------------------------------------------------------

with Applicable Laws), and 9.13 (United States Export Controls) of this
Agreement shall survive for as long as necessary to effectuate their purposes
and shall bind the Parties and their Affiliates.

ARTICLE 8

ENFORCEMENT OF AGREEMENT

Section 8.1 Governing Law and Jurisdiction. Any questions, claims, disputes or
litigation concerning or arising from the Agreement shall be governed by the
laws of California without giving effect to the conflicts of laws principles of
that state or any nation state. Each of the Parties agrees to submit to the
exclusive jurisdiction of the courts in Orange County, California for any matter
arising out of or relating to this Agreement. Notwithstanding the foregoing, in
actions seeking to enforce any order or any judgment of any such courts located
in California, personal jurisdiction shall be nonexclusive. The Parties agree
that the United Nations Convention on Contracts for the International Sale of
Goods is specifically excluded from application to this Agreement.

Section 8.2 Legal Expenses. The prevailing Party in any legal proceeding arising
out of or in connection with this Agreement shall be entitled to recover its
legal expenses, including court costs and reasonable attorney fees, from the
losing Party.

Section 8.3 Litigation. A Party may not bring a lawsuit or other action upon a
cause of action under this Agreement more than one year after the occurrence of
the event giving rise to the cause of action.

Section 8.4 Remedies Cumulative. A Party’s remedies under this Agreement are
cumulative and shall not exclude any other remedy to which the Party may be
entitled. Termination of this Agreement by a Party shall not adversely affect or
impair such Party’s right to pursue any other remedy including, without
limitation, the right to recover damages for all harm suffered as a result the
other Party’s breach or default.

Section 8.5 Severability. If any provision in this Agreement shall be found or
be held to be invalid or unenforceable, then the meaning of said provision shall
be construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use good faith efforts
to negotiate a substitute, valid and enforceable provision or agreement that
most nearly effects the Parties’ intent in entering into this Agreement.

 

14



--------------------------------------------------------------------------------

Section 8.6 Waiver. Any waiver of the provisions of this Agreement or of a
Party’s rights or remedies under this Agreement must be in writing to be
effective. Failure, neglect or delay by a Party to enforce the provisions of
this Agreement or its rights or remedies at any time will not be construed and
will not be deemed to be a waiver of such Party’s rights under this Agreement
and will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action. Any waiver,
amendment or other modification of any provision of this Agreement will be
effective only if in writing and signed by the Parties.

ARTICLE 9

GENERAL PROVISIONS

Section 9.1 Amendments. This Agreement may be amended or supplemented by
additional written agreements, sections or certificates, as may be mutually
determined in writing by the Parties from time to time to be necessary,
appropriate or desirable to further the purpose hereof, to clarify the intention
of the Parties, or to add to or modify the covenants, terms or conditions hereof
or thereof.

Section 9.2 Assignment. Neither Party may assign this Agreement, its rights or
responsibilities hereunder without the other Party’s prior written
authorization. Any assignment in derogation of the foregoing shall be void.

Section 9.3 Counterparts. This Agreement may be signed in any number of
counterparts and by the Parties on separate counterparts, including counterparts
transmitted by facsimile or other electronic communication, each of which when
so executed shall be an original, but all counterparts shall together constitute
one and the same document.

Section 9.4 Disclosure in Compliance with Applicable Laws. Notwithstanding any
other statement in this Agreement, the Parties may disclose this Agreement
and/or its terms and conditions to the extent that such disclosure is necessary
to comply with federal and state securities and other applicable laws. Further,
in the exercise of their respective rights and the performance of their
respective obligations under this Agreement, each Party shall comply with all
applicable laws, regulations and orders of governments having jurisdiction over
the Parties, including but not limited to the U.S. Foreign Corrupt Practices
Act, 15 U.S.C. § 78dd-l et seq. Without limiting the generality of this
Section 9.4, each Party shall obtain and shall maintain in full force and effect
throughout the continuance of this Agreement all licenses, permits,
authorizations, approvals, government filings, and registrations necessary or
appropriate for the exercise of its rights and the performance of its
obligations hereunder and shall provide copies of all such documents to the
other Party at its request.

 

15



--------------------------------------------------------------------------------

Section 9.5 Entire Agreement. This Agreement (including its Exhibits and any
amendments) contains the entire agreement of the Parties with respect to the
subject matter of this Agreement, except for the Cost Sharing Agreement, and
supersedes all previous communications, representations, understandings and
agreements, either oral or written, between the Parties with respect to the
subject matter hereof.

Section 9.6 Force Majeure. Neither Party will be liable to the other Party for
failure or delay in the performance of any obligations under this Agreement for
the time and to the extent such failure or delay is caused by reasons of acts of
God or other cause beyond its reasonable control; provided however, that should
a force majeure event continue to effect a Party for longer than one year, the
other Party may terminate this Agreement effective upon written notice.

Section 9.7 Headings. The headings in this Agreement are for convenience only
and will not be construed to affect the meaning of any provision of this
Agreement. Any use of “including” shall also be deemed to mean “including
without limitation.”

Section 9.8 Mutual Drafting. This Agreement is the joint product of the Parties
hereto and their respective counsel, and each provision hereof has been subject
to the mutual consultation, negotiation and agreement of such Parties and
counsel, and shall not be construed for or against either Party hereto on the
basis of authorship thereof.

Section 9,9 Notices. Any notice required or permitted to be given under this
Agreement shall be given to the other Party in writing and delivered by
overnight courier, signature of receipt required, and shall be deemed delivered
upon written confirmation of delivery by the courier, if sent to the following
respective addresses or such new addresses as may from time to time be supplied
hereunder:

 

IF TO MASIMO CORPORATION

  

IF TO MASIMO INTERNATIONAL HOLDINGS

Masimo Corporation

40 Parker

Irvine, CA 92618

  

Masimo International Holdings

75 Fort Street, P.O. Box 1350

Grand Cayman, KY 1-1108

Cayman Islands

Attention: Chairman & CEO

   Attention: Director

Section 9.10 Relationship between Parties. The Parties shall at all times and
for all purposes be deemed to be independent contractors and neither Party, nor
either Party’s

 

16



--------------------------------------------------------------------------------

employees, representatives, subcontractors or agents, shall have the right or
power to bind the other Party. This Agreement shall not itself create or be
deemed to create a joint venture, partnership or similar association between the
Parties or either Party’s employees, subcontractors or agents.

Section 9.11 Sufficiency of Consideration. The Parties jointly and severally
represent, warrant and covenant that each has received full and sufficient
consideration for all assignments, licenses and other grants made, and
obligations undertaken, in this Agreement.

Section 9.12 Taxes. Each Party hereto shall be responsible for any and all taxes
levied on such Party as a result of the performance of each Party’s respective
activities under this Agreement.

Section 9.13 United States Export Controls. Without limiting the generality of
Section 9.4 (Disclosure in Compliance with Applicable Laws), Masimo Cayman
hereby acknowledges and agrees that certain goods, technologies, design plans or
other technical information may be subject to export control by the United
States Government. Masimo Cayman and its Sublicensees shall strictly comply with
all requirements of United States laws and regulations, including the Export
Administration Regulations, 15 C.F.R. Parts 730-774, and all licenses and
authorizations issued under such laws and regulations, and Masimo Cayman and its
Sublicensees shall fully cooperate with Masimo US and its Sublicensees in
securing any export license and authorizations required thereby. Each of Masimo
Cayman and its Sublicensees agrees that it will not, and will cause its
representatives, and customers to agree not to, export, re-export, divert,
release, or transfer any such controlled technologies, information, or any
direct product thereof, to any prohibited destination, or to any national or
resident thereof, except in accordance with all United States export control
laws and regulations. Masimo Cayman and its Sublicensees shall make its records
available to Masimo US or its designee upon reasonable request to permit Masimo
US to confirm Masimo Cayman’s and its Sublicensees’ compliance with their
obligations as set forth in this Section 9.13. Masimo Cayman’s and its
Sublicensees’ obligations as set forth in this Section 9.13 shall survive
expiration or termination of this Agreement for any reason whatsoever.

 

17



--------------------------------------------------------------------------------

By their signatures, the authorized representatives of the Parties acknowledge
the Parties’ acceptance of this Agreement:

 

MASIMO CORPORATION     MASIMO INTERNATIONAL HOLDINGS By:   /s/ Joe. E. Kiani    
By:   /s/ Mark P. de Raad Name:   Joe. E. Kiani     Name:   Mark P. de Raad
Title:   Chairman and CEO     Title:   Director Date:   9/29/08     Date:  
9/29/08

 

18